DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/097594 A1) (referenced herein as Kim ‘594) (references herein made with respect to English Machine Translation attached) in view of Hirashita et al. (US 2014/0220476 A1).

Regarding claim 1, Kim ‘594 discloses a positive electrode 100 comprised of a positive electrode current collector 10, a first positive electrode mixture layer 21 stacked on the current collector and comprised of a first positive electrode active material, and a second positive 22 stacked on the first positive electrode mixture layer and comprised of a second positive electrode active material ([pg. 7, para 7], Fig. 1). Kim ‘594 further discloses wherein the average particle diameter (D50) of the first positive electrode active material may be 5 to 80% of the average particle diameter of the second positive electrode active material, i.e. the second active material has a larger particle size than that of the first active material [pg. 8, para. 1]. 
Kim ‘594 also discloses a lithium secondary battery including a positive electrode as described above, a negative electrode, and a separator and electrolyte disposed between the positive electrode and negative electrode [pg. 8, para. 6]. Kim ‘594 therefore reads on the claim limitation:
 “A battery (lithium secondary battery) comprising:
	a positive electrode plate (positive electrode 100) comprising:
		a positive electrode current collector (current collector 10),
		a first positive electrode material layer (a first positive electrode mixture layer 21) comprising first active material particles, and
		a second electrode material layer (a second positive electrode mixture layer 22) comprising second active material particles having an average particle size larger than an average particle size of the first active material particles, the first positive electrode material layer being sandwiched between the positive electrode current collector and the second positive electrode material layer (second active layer 22 is stacked on first active layer 21 which is stacked on current collector 10); and an electrolyte.”

Kim ‘594 further discloses wherein the thickness of the first positive electrode mixture layer may be 15 to 40 µm [pg. 7, para. 6]. Kim ‘594 additionally teaches that the electrolyte includes a concentration of lithium salt and has an appropriate conductivity and viscosity [pg. 10, para. 2]. In particular, Kim ‘594 teaches that the lithium salt may be LiPF6, LiClO4, LiAsF6, LiBF4, LiSbF6, LiAlO4, LiAlCl4, LiCF3SO3, LiC4F9SO3, LiN(C2F5SO3)2, LiN(C2F5SO2)2, LiN(CF3SO2)2, LiCl, LiI, or LiB(C2O4) [pg. 10, para. 2]. Kim ‘594 is silent with respect to specific viscosity values that may be regarded as “appropriate”. Therefore, Kim ‘594 further fails to disclose a ratio of a thickness of the first positive electrode material layer to a viscosity of the electrolyte.
Hirashita teaches a liquid electrolyte for batteries having an excellent ion conductivity (Abstract). Hirashita further teaches wherein the ion conductivity of conventional electrolytes may be low due to having too high of a viscosity [0039]. In one embodiment, Hirashita discloses an electrolyte comprised of a lithium salt, LiTFSA or LiN(CF3SO2)2, having a viscosity of 11.5 cP (equivalent to 11.5 mPa*s) ([0149], [0164], Fig. 4).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolyte of Kim ‘594 such that it had a viscosity of 11.5 mPa*s, as taught by Hirashita, with a reasonable expectation of success in providing an electrolyte having a suitable ion conductivity. Modified Kim ‘594 accordingly discloses a ratio of a thickness of the first positive electrode material layer (µm) to viscosity (mPa*s) of approximately 1:0.77 to 1:0.29, as calculated using the disclosed range of suitable thickness for the first positive electrode material layer of Kim ‘594 above. Modified Kim ‘594 therefore reads on the claim limitation “wherein a ratio of a thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~1:5” because the claimed prima facie case of obviousness exists. See MPEP 2144.05.

Regarding claim 2, Modified Kim ‘594 meets the claim limitations of the battery of claim 1 as set forth above. Modified Kim ‘594 further reads on the claim limitation “wherein the ratio of the thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~1:2” because the claimed range (1:0.5 to 1:2) overlaps with the range disclosed by the prior art (1:0.29 to 1:0.77). The Courts have held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.

Regarding claim 3, Modified Kim ‘594 meets the claim limitations of the battery of claim 1 as set forth above. Modified Kim ‘594 additionally discloses wherein the average particle diameter of the first positive active material is between 1 and 15 µm, but is most preferably between 2 to 8 µm [pg. 4, para. 8]. The average particle diameter, D50, corresponds to 50% of the cumulative volume in the particle distribution curve [pg. 4, para. 2]. Kim ‘594 fails to provide details regarding the D90 that would correspond to 90% of the cumulative volume in the particle distribution curve and corresponds with the claim limitation “wherein 90% of the first active particles have an average particle size of 20 µm or less.” However, in the case where 50% of particles have an average particle size between 2 and 8 µm, a prima facie case of obviousness exists that including 40% of the remaining 50% in the calculation of the average particle size would result in a size sufficiently close to the claimed range of equal to or less than “wherein 90% of the first active particles have an average particle size of 20 µm or less.”

Regarding claim 4, Modified Kim ‘594 meets the claim limitations of the battery of claim 1 as set forth above. Modified Kim ‘594 further discloses wherein the thickness of the first positive electrode mixture layer may be 15 to 40 µm. Modified Kim ‘594 therefore reads on the claim limitation “wherein the thickness of the first positive electrode material layer is in a range between 1 µm and 10 µm” because the range disclosed by Modified Kim ‘594 is sufficiently close to the claimed range. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.

Regarding claim 5, Modified Kim ‘594 meets the claim limitations of the battery of claim 1 as set forth above. Modified Kim ‘594 further discloses wherein the first positive electrode active material and/or the second positive electrode active material may be lithium cobalt oxide [pg. 5, para. 12], which is also referred to as lithium cobaltate in the art. Kim ‘594 additionally teaches that the first and second positive electrode active materials may be of the same composition [pg. 6, para. 2].
 It would be obvious to one of ordinary skill in the art to modify the first and second positive active materials of Modified Kim ‘594 such that they were comprised of the same lithium cobalt oxide composition, as taught by Kim ‘594, with a reasonable expectation of success in providing suitable active material layers. Modified Kim ‘594 therefore reads on the “wherein at least one of the first active material particles and the second active material particles is selected from a group consisting of lithium cobaltate, lithium iron phosphate, sodium iron phosphate, lithium vanadium phosphate, sodium vanadium phosphate, lithium vanadyl phosphate, sodium vanadyl phosphate, lithium nickelate, lithium manganate, lithium nickel cobalt aluminate, lithium titanate, lithium nickel cobalt manganate, and any combination thereof.”

Regarding claim 6, Modified Kim ‘594 meets the claim limitations of the battery of claim 5 as set forth above. Modified Kim ‘594 further reads on the claim limitation “wherein a material of the first active material particles is the same as a material of the second active material particles” because the first and second active materials of Modified Kim ‘594 are formed of the same lithium cobalt oxide composition as disclosed in the analysis of claim 5 above.

Regarding claim 9, Modified Kim ‘594 meets the claim limitations of the battery of claim 1 as set forth above. Kim ‘594 additionally discloses that the lithium secondary battery further includes a negative electrode, and a separator disposed between the positive electrode and negative electrode [pg. 8, para. 6]. Modified Kim ‘594 therefore reads on the claim limitation “further comprising a negative electrode plate and a separator, the separator being sandwiched between the negative electrode plate and the positive electrode plate.”

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/097594 A1) (referenced herein as Kim ‘594) (references herein made with respect to English Machine Translation attached) in view of Hirashita et al. (US 2014/0220476 A1) as Russian Journal of Applied Chemistry, 2015, Vol. 88, No. 5, pp. 898−899) (references herein made with respect to NPL document attached).

Regarding claim 7, Modified Kim ‘594 meets the claim limitations of the battery of claim 1 as set forth above. Modified Kim ‘594 further discloses wherein the first and second positive electrode mixture layers are prepared with a slurry comprised of the first and second active materials, respectively, in addition to a conductive material, a binder, and an additive [pg. 5, para. 1]. Modified Kim ‘594 fails to disclose wherein the positive electrode is comprised of a coating layer.
Popovich teaches a method for improving the life cycle of cathodes using lithium cobaltate as an active material [pg. 1, left column, para. 1]. Popovich teaches that the method is comprised of coating aluminum oxide on the surface via atomic-layer deposition of the electrode to give a monolayer of the compound in a single treatment cycle [pg. 1, left column, para. 2]. Popovich further teaches that experimental data showed the thin-film passivating aluminum oxide coating deposited directly onto the electrode by the atomic-layer deposition method has a positive effect on the cycle life of the cathode without raising its internal resistance [pg. 2, conclusions].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive electrode plate of Modified Kim ‘594 such that it was subject to the deposition of an aluminum oxide monolayer on the surface of the electrode, as taught by Popovich, with a reasonable expectation of success in improving the life cycle of the electrode. Modified Kim ‘594 therefore reads on the claim limitation “wherein the positive electrode plate further comprises a coating layer, when the first positive electrode material layer is sandwiched between the positive electrode current collector and the second positive electrode material layer, the coating layer is on a surface of the second positive electrode material layer away from the first positive electrode material layer” because the outermost surface subjected to the aluminum oxide deposition would be the surface of the second positive electrode material layer away from the first positive electrode material layer.

Regarding claim 8, Modified Kim ‘594 meets the claim limitations of the battery of claim 7 as set forth above. Modified Kim ‘594 accordingly reads on the claim limitation “wherein the coating layer comprises at least one of lithium iron phosphate and aluminum oxide.”

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/097594 A1) (referenced herein as Kim ‘594) (references herein made with respect to English Machine Translation attached) in view of Hirashita et al. (US 2014/0220476 A1) as applied to claim 9 and further in view of Lee et al. (US 2019/0305308 A1).

Regarding claim 10, Modified Kim ‘594 meets the claim limitations of the battery of claim 9 as set forth above. Modified Kim ‘594 further discloses wherein the negative electrode includes a negative electrode current collector and a single negative electrode mixture layer located on the negative electrode current collector [pg. 8, para. 11]. The negative electrode mixture layer is comprised of a negative electrode active material capable of reversible intercalation and deintercalation of lithium, such as artificial graphite or natural graphite. [pg. 9, para. 3]. Kim ‘594 fails to disclose wherein the negative electrode is comprised of two negative electrode material layers comprised of a third and fourth active particle, respectively.

Lee teaches a multi-layer negative electrode comprised of a negative current collector, a first negative electrode mixture layer formed on a surface of the current collector, and a second negative electrode mixture layer formed on the first negative electrode mixture layer (Abstract). Lee further teaches in one embodiment (Example 1) that the first negative electrode mixture layer is formed with natural graphite having an average particle diameter of 11 µm [0091]. The second negative electrode mixture layer is formed with artificial graphite having an average particle diameter of 20.8 µm [0092].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negative electrode of Modified Kim ‘594 such that a second negative electrode active material layer was formed on the first negative electrode material layer with the second layer having an active material with a particle size greater than the active material comprising the first layer, as taught by Lee and taught by Kim ‘594 with respect to positive electrodes, with a reasonable expectation of success in providing a suitable electrode. Modified Kim ‘594 therefore reads on the claim limitation “wherein the negative electrode plate comprises a negative electrode current collector, a first negative electrode material layer, and a second negative electrode material layer, the Page 28 of 33first negative electrode material layer is sandwiched between the negative current collector and the second negative electrode material layer, the first negative electrode material layer comprises third active material particles, and the second negative electrode material layer comprise fourth active material particles having an average particle size larger than an average particle size of the third active material particles” wherein the original negative electrode mixture layer of Modified Kim ‘594 is comprised of a third active material and the additional negative electrode mixture layer having a larger particle size is comprise of a fourth active material.

Claims 11-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0036154 A1) (referenced herein as Kim ‘154) in view of Hirashita et al. (US 2014/0220476 A1).

Regarding claim 11, Kim ‘154 discloses a positive electrode 100 comprised of a positive electrode current collector 10, a first positive electrode mixture layer 21 stacked on the current collector and comprised of a first positive electrode active material, and a second positive electrode mixture layer 22 stacked on the first positive electrode mixture layer and comprised of a second positive electrode active material ([0016], Fig. 1). Kim ‘154 further discloses wherein the average particle diameter (D50) of the second positive electrode active material may be 5 to 80% of the average particle diameter of the first positive electrode active material, i.e. the first active material has a larger particle size than that of the first active material [0022]. 
Kim ‘154 also discloses a lithium secondary battery including a positive electrode as described above, a negative electrode, and a separator and electrolyte disposed between the positive electrode and negative electrode [0057]. Kim ‘154 therefore reads on the claim limitation:
 “A battery (lithium secondary battery) comprising:
	a positive electrode plate (positive electrode 100) comprising:
		a positive electrode current collector (current collector 10),
		a first positive electrode material layer (a second positive electrode mixture layer 22) comprising first active material particles, and
		a second electrode material layer (a first positive electrode mixture layer 21) comprising second active material particles having an average particle size larger than an average particle size of the first active material particles, the second positive electrode material layer being sandwiched between the positive electrode current collector and the first positive electrode material layer (active layer 22 is stacked on active layer 21 which is stacked on current collector 10); and an electrolyte.”

Kim ‘154 further discloses wherein the thickness of the second positive electrode mixture layer may be 30 to 150 µm [0051]. Kim ‘154 additionally teaches that the electrolyte includes a concentration of lithium salt and has an appropriate conductivity and viscosity [0067]. In particular, Kim ‘154 teaches that the lithium salt may be LiPF6, LiClO4, LiAsF6, LiBF4, LiSbF6, LiAlO4, LiAlCl4, LiCF3SO3, LiC4F9SO3, LiN(C2F5SO3)2, LiN(C2F5SO2)2, LiN(CF3SO2)2, LiCl, LiI, or LiB(C2O4) [0064]. Kim ‘154 is silent with respect to specific viscosity values that may be regarded as “appropriate”. Therefore, Kim ‘154 further fails to disclose a ratio of a thickness of the first positive electrode material layer to a viscosity of the electrolyte.
Hirashita teaches a liquid electrolyte for batteries having an excellent ion conductivity (Abstract). Hirashita further teaches wherein the ion conductivity of conventional electrolytes may be low due to having too high of a viscosity [0039]. In one embodiment, Hirashita discloses an electrolyte comprised of a lithium salt, LiTFSA or LiN(CF3SO2)2, having a viscosity of 11.5 cP (equivalent to 11.5 mPa*s) ([0149], [0164], Fig. 4)
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolyte of Kim ‘154 such that it had a viscosity of 11.5 mPa*s, as taught by Hirashita, with a reasonable expectation of success in providing an electrolyte having a suitable ion conductivity. Modified Kim ‘154 accordingly discloses a ratio of a thickness of the second positive electrode material layer (corresponding to the claimed first positive electrode material layer) (µm) to viscosity (mPa*s) of approximately 1:0.38 to 1:0.12, as calculated using the disclosed range of suitable thickness for the second positive electrode material layer of Kim ‘154 above. Modified Kim ‘154 therefore reads on the claim limitation “wherein a ratio of a thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~1:5” because the claimed range is sufficiently close to the range disclosed by the prior art. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.

Regarding claim 12, Modified Kim ‘154 meets the claim limitations of the battery of claim 11 as set forth above. Modified Kim ‘154 further reads on the claim limitation “wherein the ratio of the thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~1:2” because the claimed range is sufficiently close to the range disclosed by the prior art. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.

Regarding claim 13, Modified Kim ‘154 meets the claim limitations of the battery of claim 11 as set forth above. Modified Kim ‘154 additionally discloses wherein the average particle diameter of the second positive active material (corresponding to the claimed first positive active material) is between 1 and 15 µm [0034]. The average particle diameter, D50, corresponds to 50% of the cumulative volume in the particle distribution curve [pg. 4, para. 2]. Kim ‘154 fails to provide details regarding the D90 that would correspond to 90% of the cumulative volume in the particle distribution curve and corresponds with the claim limitation “wherein 90% of the first active particles have an average particle size of 20 µm or less.” However, in the case where 50% of particles have an average particle size between 1 and 15 µm, a prima facie case of obviousness exists that including 40% of the remaining 50% in the calculation of the average particle size would result in a size sufficiently close to the claimed range of equal to or less than 20 µm. Modified Kim ‘154 therefore reads on the claim limitation “wherein 90% of the first active particles have an average particle size of 20 µm or less.”

Regarding claim 14, Modified Kim ‘154 meets the claim limitations of the battery of claim 11 as set forth above. Modified Kim ‘154 further discloses wherein the thickness of the first positive electrode mixture layer may be 30 to 150 µm. Modified Kim ‘154 therefore reads on the claim limitation “wherein the thickness of the first positive electrode material layer is in a range between 1 µm and 10 µm” because the range disclosed by Modified Kim ‘154 is sufficiently close to the claimed range. The Courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.

Regarding claim 15, Modified Kim ‘154 meets the claim limitations of the battery of claim 11 as set forth above. Modified Kim ‘154 further discloses wherein the first positive electrode active material and/or the second positive electrode active material may be lithium cobalt oxide [0020], which is also referred to as lithium cobaltate in the art. Kim ‘594 additionally teaches that the first and second positive electrode active materials may be of the same composition [0021].
 It would be obvious to one of ordinary skill in the art to modify the first and second positive active materials of Modified Kim ‘154 such that they were comprised of the same lithium cobalt oxide composition, as taught by Kim ‘154, with a reasonable expectation of success in providing suitable active material layers. Modified Kim ‘154 therefore reads on the claim limitation “wherein at least one of the first active material particles and the second active material particles is selected from a group consisting of lithium cobaltate, lithium iron phosphate, sodium iron phosphate, lithium vanadium phosphate, sodium vanadium phosphate, lithium vanadyl phosphate, sodium vanadyl phosphate, lithium nickelate, lithium manganate, lithium nickel cobalt aluminate, lithium titanate, lithium nickel cobalt manganate, and any combination thereof.”

Regarding claim 18, Modified Kim ‘154 meets the claim limitations of the battery of claim 11 as set forth above. Kim ‘154 additionally discloses that the lithium secondary battery further includes a negative electrode, and a separator disposed between the positive electrode and [0057]. Modified Kim ‘154 therefore reads on the claim limitation “further comprising a negative electrode plate and a separator, the separator being sandwiched between the negative electrode plate and the positive electrode plate.”

Regarding claim 20, Modified Kim ‘154 meets the claim limitations of the battery of claim 11. Accordingly, Modified Kim ‘154 meets the claim limitation “a battery comprising a positive electrode plate comprising: a positive electrode current collector, a first positive electrode material layer comprising first active material particles, and a second positive electrode material layer comprising second active material particles having an average particle size larger than an average particle size of the first active material particles, the first positive electrode material layer being sandwiched between the positive electrode current collector and the second positive electrode material layer, or the second positive electrode material layer being sandwiched between the positive electrode current collector and the first positive electrode material layer; and an electrolyte; Page 31 of 33wherein a ratio of a thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~ 1:5” as set forth above wherein the second positive electrode material layer is sandwiched between the current collector and the first positive electrode material layer. Modified Kim ‘154 further teaches that lithium secondary batteries having high energy density and voltage, long life cycle, and low self-discharging rate have been commercialized and widely used in mobile devices [0003].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the battery of Modified Kim ‘154 with a mobile device with a reasonable expectation of success in providing a suitable battery for the mobile device.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0036154 A1) (referenced herein as Kim ‘154) in view of Hirashita et al. (US 2014/0220476 A1) as applied to claim 11 above and further in view of Popovich et al. (Russian Journal of Applied Chemistry, 2015, Vol. 88, No. 5, pp. 898−899) (references herein made with respect to NPL document attached).

Regarding claim 16, Modified Kim ‘154 meets the claim limitations of the battery of claim 11 as set forth above. Modified Kim ‘154 further discloses wherein the first and second positive electrode mixture layers are prepared with a slurry comprised of the first and second active materials, respectively, in addition to a conductive material, a binder, and an additive [0017]. Modified Kim ‘154 fails to disclose wherein the positive electrode is comprised of a coating layer.
Popovich teaches a method for improving the life cycle of cathodes using lithium cobaltate as an active material [pg. 1, left column, para. 1]. Popovich teaches that the method is comprised of coating aluminum oxide on the surface via atomic-layer deposition of the electrode to give a monolayer of the compound in a single treatment cycle [pg. 1, left column, para. 2]. Popovich further teaches that experimental data showed the thin-film passivating aluminum oxide coating deposited directly onto the electrode by the atomic-layer deposition method has a positive effect on the cycle life of the cathode without raising its internal resistance [pg. 2, conclusions].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive electrode plate of Modified Kim ‘154 such that it was subject to the deposition of an aluminum oxide monolayer on the surface of the “wherein the positive electrode plate further comprises a coating layer, when the first positive electrode material layer is sandwiched between the positive electrode current collector and the second positive electrode material layer, the coating layer is on a surface of the second positive electrode material layer away from the first positive electrode material layer” because the outermost surface subjected to the aluminum oxide deposition would be the surface of the second positive electrode material layer away from the first positive electrode material layer.

Regarding claim 17, Modified Kim ‘154 meets the claim limitations of the battery of claim 16 as set forth above. Modified Kim ‘594 accordingly reads on the claim limitation “wherein the coating layer comprises at least one of lithium iron phosphate and aluminum oxide.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0036154 A1) (referenced herein as Kim ‘154) in view of Hirashita et al. (US 2014/0220476 A1) as applied to claim 11 above and further in view of Lee et al. (US 2019/0305308 A1).

Regarding claim 19, Modified Kim ‘154 meets the claim limitations of the battery of claim 18 as set forth above. Modified Kim ‘154 further discloses wherein the negative electrode includes a negative electrode current collector and a single negative electrode mixture layer located on the negative electrode current collector [0058]. The negative electrode mixture layer [0061]. Kim ‘154 fails to disclose wherein the negative electrode is comprised of two negative electrode material layers comprised of a third and fourth active particle, respectively.
Lee teaches a multi-layer negative electrode comprised of a negative current collector, a first negative electrode mixture layer formed on a surface of the current collector, and a second negative electrode mixture layer formed on the first negative electrode mixture layer (Abstract). Lee further teaches in one embodiment (Example 1) that the first negative electrode mixture layer is formed with natural graphite having an average particle diameter of 11 µm [0091]. The second negative electrode mixture layer is formed with artificial graphite having an average particle diameter of 20.8 µm [0092].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negative electrode of Modified Kim ‘154 such that a second negative electrode active material layer was formed on the first negative electrode material layer with the second layer having an active material with a particle size greater than the active material comprising the first layer, as taught by Lee and taught by Kim ‘154 with respect to positive electrodes, with a reasonable expectation of success in providing a suitable electrode. Modified Kim ‘154 therefore reads on the claim limitation “wherein the negative electrode plate comprises a negative electrode Page 30 of 33current collector, a first negative electrode material layer, and a second negative electrode material layer, the first negative electrode material layer is sandwiched between the negative current collector and the second negative electrode material layer, the first negative electrode material layer comprises third active material particles, the second negative electrode material layer comprise fourth active material particles having an average particle size larger than an average particle size of the third active material particles.” wherein the original negative electrode mixture layer of Modified Kim ‘154 is comprised of a third active material and the additional negative electrode mixture layer having a larger particle size is comprise of a fourth active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.C.K./Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728